           Case 1:18-vv-00456-UNJ Document 43 Filed 03/04/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-456V
                                         UNPUBLISHED


    RAINE LEARN,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: February 3, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

      On March 28, 2018, Raine Learn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration after receiving the influenza vaccine on October 17, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 24, 2019, Respondent filed his Rule 4(c) report (Report) recommending
that entitlement to compensation be denied. ECF No. 27. In his Report, Respondent
states that Petitioner has not met her burden of proof. Id. Specifically, Respondent
asserts that Petitioner has failed to establish a SIRVA Table claim because

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-00456-UNJ Document 43 Filed 03/04/20 Page 2 of 2



(a) Petitioner has not established that her symptoms began within 48 hours after
vaccination; and (b) “the record does not demonstrate that petitioner’s flu shot
placement correlated with her description of pain.” Id. at 5-6. Subsequently, Petitioner
filed supplemental affidavits to support that the requirements for a SIRVA claim were
met in this case. See ECF Nos. 32 and 33. A status conference was then held to
discuss my position on the issue of the onset of Petitioner’s symptoms.

        On January 31, 2020, Respondent filed an amended Rule 4(c) report (Amended
Report) in which he concedes that Petitioner is entitled to compensation in this case.
ECF No. 39. Specifically, Respondent states that the medical personnel at the Division
of Injury Compensation Programs (DICP) “has reevaluated the petition and exhibits filed
in this case. Based on that review, DICP has concluded that petitioner’s alleged injury is
consistent with SIRVA, as defined on the Vaccine Injury Table. Specifically, petitioner
had no history of pain, inflammation or dysfunction in her left shoulder prior to
vaccination; her pain and reduced range of motion occurred within 48 hours of receipt of
an intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 5 (citations omitted). Respondent further agrees that
“petitioner met the statutory severity requirements by suffering the residual effects of her
condition for more than six months after the administration of the vaccine,” and “[t]he
scope of damages to be awarded is limited to petitioner’s SIRVA and its related
complications only.” Id. at 5-6 (citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
